Citation Nr: 0000622	
Decision Date: 01/08/00    Archive Date: 01/19/00

DOCKET NO.  96-17 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic 
internal derangement of the left knee with arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1962 to 
October 1962, and from August 1963 to August 1966.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
The veteran testified before the undersigned member of the 
Board at a hearing held at the RO in April 1997.  This case 
was remanded by the Board in July 1997 for further 
development; it was returned to the Board in October 1999.


REMAND

The Board initially notes that the July 1997 remand requested 
that the RO adjudicate the issue of entitlement to service 
connection for arthritis of the left knee.  The record 
reflects that the RO subsequently issued a Supplemental 
Statement of the Case in April 1999 which reflected 
consideration of arthritis in the evaluation of the veteran's 
service-connected post-traumatic internal derangement of the 
left knee; the RO assigned the combined disability a 20 
percent rating.  The issue on appeal is therefore as listed 
on the title page of this action.
 
Briefly, the veteran contends that the evaluation currently 
assigned his left knee disability does not accurately reflect 
the severity of that disability.  The record reflects that 
the veteran was afforded a VA examination in August 1995.  
Although the examiner at that time included a finding 
concerning instability and pain associated with the left 
knee, there was no indication that the examination included 
testing to identify the extent of any incoordination, 
weakened movement or excess fatigability on use.  Further, 
the examiner did not adequately assess functional loss due to 
pain, particularly of functional loss during flare-ups.  

Pursuant to the Board's July 1997 remand, the veteran was 
afforded a VA examination of his left knee in October 1997.  
At that time the veteran reported that his left knee ached 
constantly, was weak, and required him to use a cane to 
ambulate.  Although the examiner, on physical evaluation, 
included a finding concerning instability and tenderness 
associated with the left knee, there again is no indication 
that the examination included testing to identify the extent 
of any incoordination, weakened movement or excess 
fatigability on use.  Further, the examiner did not 
adequately assess functional loss due to pain.
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected post-traumatic 
internal derangement of the left 
knee with arthritis.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  A Magnetic Resonance 
Imaging study of the left knee 
should be performed if indicated.  
The extent of any left knee 
instability or subluxation should be 
noted.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  

The physician should also provide an 
opinion concerning the impact of the 
veteran's left knee disability on 
his ability to work.  The veteran's 
claims file, including a copy of 
this REMAND, must be made available 
to the examiner for review.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed. 

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue on appeal, to include 
consideration of VAOPGCPREC 23-97.  
In readjudicating the veteran's 
claim, the RO should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities 
in 38 C.F.R. Part 4 and application 
of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO should also 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case for all issues in 
appellate status and inform the veteran of any issue with 
respect to which further action is required to perfect an 
appeal.  The veteran should be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


